DETAILED ACTION
The applicant’s amendment filed on March 5, 2021 was received.  Claims 1 and 18 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett J. Rosen on April 22, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 18, at line 1, delete “claim 1” and replace with --claim 14--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the battery module of claim 1, specifically wherein the battery module has a step in an upper or in a lower region of the end side, two electrical pole contacts of the battery module being arranged on said step in a horizontal direction in such a way that said electrical pole contacts are positioned either above or below the or each upper or lower cutout, and the electrical pole contacts being arranged at least partially outside of the common housing of the battery module, wherein the two electrical pole contacts are spaced apart from each other, positioning on opposite sides of the step and disposed on the end side of the common housing, and wherein the battery module has two electrical pole connectors that are respectively connected to the electrical pole contacts and extend from the housing for connecting to further battery modules, wherein one of the two electrical pole connectors is configured to be connected to an adjacent battery module arranged beside the battery module, and the other of the two electrical pole connectors is configured to be connected to an opposing battery module arranged opposite the battery module, wherein said other of the two electrical pole connectors has an elongated and straight body that extends at an acute angle with respect to said one of the two electrical pole connectors and said battery module.
The closest prior art is Kim, Hofer and Omura, however they are collectively silent as to wherein said other of the two electrical pole connectors has an elongated and straight body that extends at an acute angle with respect to said one of the two electrical pole connectors and said battery module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727